Order entered September 17, 2019




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-19-00284-CV

                TOYOTA MOTOR SALES, U.S.A., INC., ET AL., Appellants

                                                 V.

                     BENJAMIN THOMAS REAVIS, ET AL., Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-16-15296

                                             ORDER
       Before the Court is the September 16, 2019 third request of Vielica Dobbins, Official

Court Reporter for the 134th Judicial District Court, for an extension of time to file the reporter’s

record. Ms. Dobbins states that this is her final extension request. We GRANT the request and

extend the time to September 30, 2019. We caution Ms. Dobbins that further extension requests

will be strongly disfavored.

       We DIRECT the Clerk of this Court to send a copy of this order to court reporters Ms.

Dobbins, Tina Thompson, Stephanie Moses, Kimberly Xavier, LaToya Young-Martinez, Lanetta

Williams, and all parties.

                                                       /s/    KEN MOLBERG
                                                              JUSTICE